DETAILED ACTION
This is the final Office action and is responsive to the papers filed 11/16/2021.  The amendments filed on 11/16/2021 have been entered and considered by the examiner.  Claims 8-26 and 28 are currently pending and examined below.  Claims 8-20, 22-24, and 26 have been amended.  Claim 28 is new. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and argument filed on 11/16/2021 regarding claim rejections under 35 U.S.C. 112(a), 112(b), 35 U.S.C. 102(a)(1), and 103 are persuasive.  Claim rejections under 35 U.S.C. 112(a), 112(b), 35 U.S.C. 102(a)(1), and 103 are withdrawn.

However, claims 8-14, 16-26, and 28 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14, 16-26, and 28 are rejected under 35 U.S.C. 101 because 

Step 2A - Prong 1: Claims 8 and 14 recite the limitations of performing a marker detection process and a magnetic generation source detection process.  The additional elements of acquiring, determining, identifying, and calculating in the marker detection process and the magnetic generation source detection process, as drafted, are simple processes that, under its broadest reasonable interpretation, cover performance of the limitations in the mind.  That is, nothing in the claims preclude the steps from practically being performed in the mind.  For example, the claims encompass a person looking at a first/second magnetic distribution data acquired from magnetic sensors, forming a simple judgement that a magnetic marker exists, a lateral shift amount of a vehicle, and a possibility of a presence of a magnetic generation source.  The mere nominal recitation of by the vehicular system does not take the claim limitations out of the mental process grouping.  Thus, the claims recite a mental process.    
Step 2A - Prong 2: Claims 8 and 14 recite the additional elements of acquiring, determining, identifying, and calculating. The steps recited are at a high level of generality, therefore acting as a generic computer to perform the abstract idea.  The vehicular system is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception (i.e. determining the possibility of the presence of the magnetic generation source is not applied in a manner that imposes a meaningful limit), such that the claims are more than a drafting effort designed to monopolize the exception.  The additional limitation is no more than mere instructions to apply the exception using a computer (the vehicular system).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claims 9-13, 16-26 and 28 do not contain limitation that render them subject matter eligible under 35 U.S.C. 101.

Allowable Subject Matter

Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665